Title: To George Washington from Bartholomew Dandridge, 5 December 1796
From: Dandridge, Bartholomew
To: Washington, George


                        
                            My dear sir 
                            5 Decemr 1796. Philadelphia 
                        
                        Your preparations for leaving this City and the period drawing nigh when that
                            event will take place, reminds me that it is time for me to prepare some plan for myself by
                            which I may obtain a livelihood after that shall happen; and impels me (tho’ with very great
                            reluctance) to intrude on your usual indulgence for a moment. And that I may take up as
                            little of your time as possible, I will briefly state to you the only plans I have yet
                            contemplated, and beg your advice respecting them. 1st—If you should be disposed to divide
                            & sell out your lands on the Kanhawa; I would with pleasure do every thing in my
                            power to promote your advantage in that respect & for this end would
                            willingly take up my residence at the Kanhawa. In this way I conceive the Land would produce
                            you more than in any other. I could, I expect, at the same time dispose of some coarse
                            merchandise to advantage. If you should not think proper to dispose of the lands in this way—perhaps then you would cause a settlement on your
                            own account to be made on some part of them, to increase their value, & in which I
                            might find employment.
                        2dly I have thought of purchasing Goods at this place of the
                            large wholesale dealers—& sending them to Alexandria to establish a retail store. With
                            industry & attention, I think this would be profitable.
                        
                        3dly That which I should most prefer, & wch would be most congenial to
                            my disposition, would be to obtain the management of some small tenement of your’s, either of
                            part of the land you had of Mercer, or of any of your’s  in Berkely or Frederic. These are the
                            outlines of plans on which whatever consideration you are pleased to bestow, will command my
                            gratitude; and I beg you to accept, Dr Sir my sincere respect &
                                affection.
                        
                        
                            B. Dandridge
                            
                        
                    